DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks/arguments filed on 12/18/2020 have been fully considered but are not persuasive.
First, applicant relies on amendment to specification to overcome 35 U.S.C. 112(a) issue, however, amendment introduces new matter into the disclosure (see Specification below) and thus 35 U.S.C. 112(a) issue still exists.
Second, the office is stating that the applicant’s arguments (paged 7-8) are solely based on the method steps of making the product. Claim is a product claim. The method of making the product does not make the claimed product distinct from the product of the prior art (as evident from prior art Kim et al.). Furthermore, applicant argues Kim’s method will inherently have a nonuniform etching profile, however, this is rather speculation and thus the applicant’s arguments are moot.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
Specification
The amendment filed on 12/18/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “For example, the poly silicon gate 206 and the sacrificial layers (SiGe layers 204) can be replaced with a metal gate (conductive gate) using known replacement metal gate (RMG, or "gate last") processes (not shown)” (paragraph [0039]). Originally filed disclosure does not have support for this as drawings and claim(s) 7-10 confirm that SiGe sheets are part of the device, not replaced.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1-2 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 

Regarding claim 1, the limitation “…a sidewall of the inner spacer in contact with the gate…” in lines 6-7 fails to comply with the written description requirement because in view of applicant’s disclosure, it is not clear how a sidewall of the inner spacer in contact with the gate. Applicant’s disclosure does not provide any description so that an ordinary skill in the art would understand that a sidewall of the inner spacer in contact with the gate.
Clear explanation or claim modification is required.

Regarding claim 2 and 5-10, these claims are rejected since they inherit failing to comply with the written description requirement of the claims from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US publication 2014/0001441 A1), hereinafter referred to as Kim441.

Regarding claim 1, Kim441 teaches a field effect transistor (FET) (fig. 3f and related text) comprising: a nanosheet channel region (regions of 306 around gate, [0053], fig. 3f) comprising a first nanosheet (top nanosheet 306) over a second nanosheet (middle nanosheet 306); a gate region (region of 314+316, [0058]) around the nanosheet channel region (fig. 3f), the gate region comprising a gate (314+316); a gate spacer (310, [0051], fig. 3f); and an inner spacer (302, [0057]); wherein a sidewall of the gate spacer in contact with the gate and a sidewall of the inner spacer in contact with the gate are coplanar (fig. 3f), wherein the gate spacer is adjacent to a topmost surface of the gate and positioned directly on a topmost surface of the first nanosheet (fig. 3f), and wherein the inner spacer is positioned between the first nanosheet and the second nanosheet (fig. 3f); wherein providing the coplanar gate spacer and inner spacer sidewalls comprises: receiving a nanosheet structure comprising alternating sheets of silicon (306, [0034]) and silicon germanium (320, [0034], fig. 3a).

For limitation “performing an oxidation of the alternating sheets of silicon and silicon germanium that preferentially oxidizes the silicon germanium as a faster rate based on a difference in Gibbs free energy; removing oxidized portions of the silicon and silicon germanium; and replacing the removed oxidized portions with the inner spacer”, the applicant invokes method steps of making the coplanar gate spacer and inner spacer sidewalls in the way to achieve the final product here. As described above in the rejection of claim 1, the claimed product is taught by the prior art Kim et al. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
Regarding claim 2 and 6, the applicant invokes method steps of making “coplanar gate spacer and inner spacer sidewalls” in the way to achieve the final product here. As described above in the rejection of claim 1, the claimed product is taught by the prior art Kim et al. including all the claimed features. The steps of making “coplanar gate spacer and inner spacer sidewalls” do not make the claimed product distinct from the product of the prior art.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
Regarding claim 7, Kim441 teaches wherein the nanosheet structure comprises equal width silicon germanium sheets (fig. 3f).
Regarding claim 8, Kim441 teaches wherein the nanosheet structure comprises equal width silicon sheets (fig. 3f).
Regarding claim 9, Kim441 teaches wherein widths of silicon sheets are different than silicon germanium sheets (fig. 3f).
Regarding claim 10, Kim441 teaches wherein a sheet of silicon germanium contacts a bottom portion of the gate region (fig. 3f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim441, as applied to claim 1 above, and further in view of Pernel et al. (US publication 2010/0295024 A1), hereinafter referred to as Pernel024.

Regarding claim 4, Kim441discloses all the limitations of claim 1 as discussed above on which this claim depends.
Kim441 also teaches further comprising a hard mask layer (330, [0051]) on the nanosheet structure (fig. 3f).

Pernel024 teaches wherein the hard mask layer is a nitride selected from SiN ([0078]), atomic layer deposition (ALD) SiBCN, flowable chemical vapor deposition (FCVD) Low-K SiN, and spin-on SiBCN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim441 with that of Pernel024 so that wherein the hard mask layer is a nitride selected from SiN to protect the nanosheet structure from etching ([0078]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.